         Case 2:19-cv-00501-AJS Document 131 Filed 08/26/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANNE WEST, TOM BROWN,                                Civil Action No. 2:19-cv-0501-AJS
                       Plaintiffs,
       v.                                            LEAD CASE
DOCUSIGN, INC.,
                       Defendant.

KAREN CLARK and SOFIA MONTANO,                       Civil Action No. 1:19-CV-00137-AJS
                      Plaintiffs,
       v.                                            MEMBER CASE
TRINATURK.COM, LT2, INC., and

DOES 1-5,
                                                     Electronically Filed
                     Defendant.



                                     NOTICE OF SETTLEMENT

       Plaintiffs Karen Clark and Sofia Montano, by and through their undersigned counsel,

hereby advise this Honorable Court they have reached an agreement in principle with Defendant

Trinaturk.cm, LT2, Inc. in this matter. The parties are finalizing settlement and dismissal

documents and expect to file the dismissal papers within thirty (30) days.



 Dated: August 26, 2019                        THE SWEET LAW FIRM, P.C.

                                              By:     /s/ Benjamin J. Sweet
                                              Benjamin J .Sweet, Esq.
                                              1145 Bower Hill Road, Suite 104
                                              Pittsburgh, Pennsylvania 15243
                                              Telephone: 412-857-5350

                                              Attorneys for Plaintiffs
         Case 2:19-cv-00501-AJS Document 131 Filed 08/26/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I certify that on the 26th day of August, 2019, the foregoing document was electronically

filed through the Court’s CM/ECF system, which will send notification of such filing to all

counsel of record.



                                              /s/ Benjamin J. Sweet
                                             Benjamin J .Sweet, Esq.




                                                2
